Title: From George Washington to James Wood, 8 November 1780
From: Washington, George
To: Wood, James


                        
                            Dear Sir
                            Head Quarters Passaic Falls 8th Novemr 1780
                        
                        The inclosed contains a Return of a number of the Officers of the Convention troops, British and German,
                            whose exchanges have been agreed upon at a late meeting of the respective Commissaries of Prisoners. You will therefore be
                            pleased to permit them to come immediately forward to Elizabeth town by the Route prescribed to Brigr Genl Spetch
                            and de Gall. I am, &c.
                        
                        
                             For the inclosed Return, see the Returns in Mr Skinners letter of the 7th November 1780 numbered
                                5. 6. 10.
                        
                    